NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                             




                          IN THE SUPREME COURT OF THE STATE OF WASHINGTON

              FILO FOODS, LLC; BF FOODS, LLC;                )
              ALASKA AIRLINES, INC.; and THE                 )                 No. 89723-9
              WASHINGTON RESTAURANT                          )
              ASSOCIATION,                                   )                   EnBanc
                                                             )
                          Respondents/Cross-Appellants,      )
                                                             )
                     v.                                      )
                                                             )
              THE CITY OF SEATAC; KRISTINA                   )
              GREGG, CITY OF SEATAC CITY                     )
              CLERIZ, in her official capacity,              )
                                                             )
                          Appellants/Cross-Respondents,      )
                                                             )
              THE PORT OF SEATTLE,                           )
                                                             )
                          Respondent,                        )
                                                             )
              SEATAC COMMITTEE FOR GOOD                      )
              JOBS,                                          )
                                                             )
                          Appellant/Cross-Respondent.         ) Filed         AUG 2 0 2015
                                                              )


                     OWENS, J.-In 2013, voters from the city of SeaTac approved local

              Proposition 1. That initiative establishes a $15-per-hour minimum wage and other

              benefits and rights for employees in the hospitality and transportation industries in the

              city of SeaTac. See ch. 7.45 SEATAC MUNICIPAL CODE. Opponents of Proposition 1
                                                
              Filo Foods, LLC v. City of SeaTac
              89723-9


              challenged its validity under state and federal law. The trial court largely rejected

              these challenges, with two exceptions. The trial court held that (1) under state law,

              Proposition 1 could not be enforced at the Seattle-Tacoma International Airport and

              (2) federal labor law preempted a provision of Proposition 1 protecting workers from

              certain types of retaliation. We reverse both of these rulings. We hold that

              Proposition 1 can be enforced at the Seattle-Tacoma International Airport because

              there is no indication that it will interfere with airport operations. We also hold that

              federal labor law does not preempt the provision protecting workers from retaliation.

              We otherwise affirm the trial court and thus uphold Proposition 1 in its entirety.

                                      FACTS AND PROCEDURAL HISTORY

                        The SeaTac Committee for Good Jobs (Committee) is a coalition of

              individuals, businesses, neighborhood associations, immigrant groups, civil rights

              groups, faith organizations, and labor organizations. In June 2013, the Committee

              circulated a petition to city of SeaTac voters that proposed a set of minimum

              employment standards for certain hospitality and transportation employers in the city

              of SeaTac, including an hourly minimum wage of $15. After finding sufficient

              signatures supporting the petition, the SeaTac City Council put the initiative on the

              ballot.

                        Filo Foods LLC, BF Foods LLC, Alaska Airlines Inc., and the Washington

              Restaurant Association (collectively Filo Foods) sued the city of SeaTac and City




                                                           2
                                                  
          Fila Foods, LLC v. City of SeaTac
          89723-9


              Clerk Kristina Gregg (collectively the City) to challenge the sufficiency of the

              signatures to put Proposition 1 on the ballot. The Committee intervened in support of

              the City. Thereafter, the superior court held that Proposition 1 could not go on the

              ballot, but the Court of Appeals reversed, Fila Foods, LLC v. City of SeaTac, 179 Wn.

              App. 401,319 P.3d 817, review denied, 181 Wn.2d 1006,332 P.3d 984 (2014), 1 and

              the measure appeared on the November 5, 20 13, ballot. Voters approved Proposition

              1 by a narrow margin. By its terms, it was scheduled to take effect on January 1,

              2015.

                       Shortly after the election, the superior court allowed Filo Foods to amend its

              complaint to include substantive challenges to Proposition 1, now an enacted

              ordinance, and to name the Port of Seattle as a defendant. The Port of Seattle is a

              special-purpose municipal corporation that, among other things, owns and operates

              the Seattle-Tacoma International Airport within the city of SeaTac's territorial

              boundaries. In the amended complaint, Filo Foods alleged that Proposition 1 is

              invalid on a number of grounds, including that it (1) violates the single-subject rule,

              (2) violates the Port of Seattle's jurisdiction over the Seattle-Tacoma International




              1
               This court stayed a petition for review in the ballot signatures case pending a final
              decision in this case. Order Deferring Review, Fila Foods, LLC v. City of SeaTac, No.
              90113-9 (Wash. Apr. 30, 2014). The issues relating to the sufficiency of the signatures to
              put Proposition 1 on the ballot are thus not before the court at this time.


                                                            3
                                                 
              Fila Foods, LLC v. City of SeaTac
              89723-9


              Airport, (3) is preempted by federal labor and aviation laws, and (4) violates the

              dormant commerce clause. 2

                       Filo Foods moved for summary judgment on these challenges, and the trial

              court granted the motion in part and denied it in part. First, the trial court determined

              that Proposition 1 did not violate the single-subject rule. Second, the trial court held

              that Proposition 1 violates a state law that gives the Port of Seattle jurisdiction over

              the Seattle-Tacoma International Airport and thus could not be enforced at the airport.

              Third, the trial court held that federal labor law preempts Proposition 1's

              antiretaliation provision, but that federal law did not otherwise preempt Proposition 1.

              Finally, the trial court held that Proposition 1 did not violate the dormant commerce

              clause. The Committee and the City sought direct discretionary review, and Filo

              Foods sought cross review. We granted review and designated the Port of Seattle as a

              respondent.

                                                     ANALYSIS

                       We review a trial court's grant of summary judgment de novo. Lakey v. Puget

              Sound Energy, Inc., 176 Wn.2d 909, 922, 296 P.3d 860 (2013). Summary judgment is




              2
                Filo Foods also alleged that Proposition 1 was invalid because it involves administrative
              rather than legislative matters, conflicts with standing requirements, and violates the
              subject-in-title rule. The trial court rejected these challenges. Filo Foods ultimately
              sought cross review of all rulings against it, but neither it nor the Port of Seattle present
              arguments relating to the subject-in-title rule, third-party standing doctrine, or the
              administrative nature of Proposition 1. These issues are therefore regarded as abandoned.


                                                            4
                                                  
              Filo Foods, LLC v. City of SeaTac
              89723-9


              proper when "there is no genuine issue as to any material fact and ... the moving

              party is entitled to a judgment as a matter of law." CR 56(c). 3

                       Filo Foods challenges the validity of Proposition 1 on several grounds. First,

              Filo Foods argues that Proposition 1 is procedurally invalid in its entirety because it

              violates the single-subject rule. We hold that Proposition 1 does not violate the

              single-subject rule. Second, Filo Foods contends that under state law, Proposition 1

              may not be applied at the Seattle-Tacoma International Airport. We conclude that

              Proposition 1 can be applied at the airport because there is no indication that it will

              interfere with airport operations. Third, Filo Foods argues that federal law preempts

              Proposition 1, in whole or, alternatively, in part. We conclude federal law does not

              preempt Proposition 1 in whole or in part. Finally, Filo Foods argues that Proposition

              1 violates the dormant commerce clause; we conclude that it does not. Thus, we find

              Proposition 1 valid in its entirety.

                       I.     Single-Subject Challenge

                       RCW 35A.12.130 provides in relevant part that "[n]o ordinance shall contain

              more than one subject and that must be clearly expressed in its title." While no

              judicial opinion has interpreted this statutory language, the parties agree that it



              3 The parties dispute whether the proceeding before the superior court was a summary
              judgment disposition or a bench trial that ended in a declaratory judgment. We conclude
              that it was a summary judgment disposition. At the hearing, the trial court made clear it
              was relying on the declarations submitted by various parties but not resolving factual
              disputes as to the consequences of Proposition 1 on airport operations.


                                                            5
                                                   
              Fila Foods, LLC v. City of SeaTac
              89723-9

              appears to be an extension of article II, section 19 of our state constitution. We

              therefore consider our cases interpreting that constitutional provision.

                       In determining whether a bill, ordinance, or initiative relates to one general

              subject or multiple specific subjects, Washington courts look to the provision's title

              for guidance. When classifying an initiative to the people (as opposed to an initiative

              to the legislative body), the operative title is the ballot title because "'it is the ballot

              title with which voters are faced in the voting booth."' Wash. Citizens Action of

              Wash. v. State, 162 Wn.2d 142, 154, 171 P.3d 486 (2007) (quoting Wash. Fed'n of

              State Emps. v. State, 127 Wn.2d 544, 555, 901 P.2d 1028 (1995)). Contrary to the

              Committee's contention, the ballot title includes more than the first sentence of the

              ballot description. It "consists of a statement of the subject of the measure, a concise

              description of the measure, and the question of whether or not the measure should be

              enacted into law." Wash. Ass 'nfor Substance Abuse & Violence Prevention v. State,

              174 Wn.2d 642, 655, 278 P.3d 632 (2012). 4

                       A ballot title may be general or restrictive. When a ballot title "suggests a

              general, overarching subject matter for the initiative," Wash. Ass 'n of Neigh. Stores v.

              State, 149 Wn.2d 359, 369, 70 P.3d 920 (2003), it is considered to be general and

              "'great liberality will be indulged to hold that any subject reasonably germane to such


              4
                To the extent our analysis in Washington Ass 'n ofNeighborhood Stores v. State, 149
              Wn.2d 359, 368-69, 70 P.3d 920 (2003), suggested the operative title is limited to the
              first sentence of a ballot measure, this suggestion has since been foreclosed. See Wash.
              Ass 'nfor Substance Abuse & Violence Prevention, 174 Wn.2d at 655.


                                                             6
                                                    
              Filo Foods, LLC v. City of SeaTac
              89723-9


              title may be embraced,"' Amalgamated Transit Union Local 587 v. State, 142 Wn.2d

              183,207, 11 P.3d 762 (2000) (quoting DeCano v. State, 7 Wn.2d 613,627, 110 P.2d

              627 (1941)). Only rational unity among the matters need exist. City ofBurien v.

              Kiga, 144 Wn.2d 819, 825-26,31 P.3d 659 (2001). Rational unity exists when the

              matters within the body of the initiative are germane to the general title and to one

              another. Id. at 826. In contrast, a title is considered restrictive '"where a particular

              part or branch of a subject is carved out and selected as the subject of the legislation."'

              State v. Broadaway, 133 Wn.2d 118, 127, 942 P.2d 363 (1997) (quoting Gruen v.

              State Tax Comm 'n, 35 Wn.2d 1, 23, 211 P.2d 651 (1949)). In other words, a

              restrictive title is narrow as opposed to broad, specific rather than generic. !d.

              Restrictive titles are not given the same liberal construction as general titles; laws with

              restrictive titles fail if their substantive provisions do not fall "'fairly within'" the

              restrictive language. Citizens for Responsible Wildlife Mgmt. v. State, 149 Wn.2d

              622, 633, 71 P.3d 644 (2003) (quoting State ex rel. Wash. Toll Bridge Auth. v. Yelle,

              32 Wn.2d 13, 26, 200 P.2d 467 (1948)).

                      Here, the ballot title to Proposition 1 stated:

                      Proposition No. 1 concerns labor standards for certain employers.

                      This Ordinance requires certain hospitality and transportation employers
                      to pay specified employees a $15.00 hourly minimum wage, adjusted
                      annually for inflation, and pay sick and safe time of 1 hour per 40 hours
                      worked. Tips shall be retained by workers who performed the services.
                      Employers must offer additional hours to existing part-time employees
                      before hiring from the outside. SeaTac must establish auditing



                                                             7
                                                 
              Fifo Foods, LLC v. City of SeaTac
              89723-9


                      procedures to monitor and ensure compliance. Other labor standards are
                      established.

                      Should this Ordinance be enacted into law?

              King County Official Local Voters' Pamphlet, General and Special Election 94 (Nov.

              5, 2013). "Other labor standards" includes a 90-day retention policy on successor

              employers after a business acquisition or merger. SEATAC MUNICIPAL CODE

              7.45.060. The trial court upheld Proposition 1 against Fila Foods's single-subject

              challenge. We affirm in this respect.

                      We agree with the trial court that the breadth of topics covered by Proposition 1

              and the structure of its title are not appreciably different from the scope and structure

              of an initiative we recently upheld in Washington Ass 'nfor Substance Abuse &

              Violence Prevention. 174 Wn.2d at 665. The ballot title in that case indicated:

                      "Initiative Measure No. 1183 concerns liquor: beer, wine, and spirits
                      (hard liquor).

                      "This measure would close state liquor stores and sell their assets;
                      license private parties to sell and distribute spirits; set license fees based
                      on sales; regulate licensees; and change regulation of wine distribution.

                      "Should this measure be enacted into law?"

              Id. at 647 (quoting State ofWashington Voters' Pamphlet, General Election 19 (Nov.

              8, 2011)). In addition to these specific provisions, the measure earmarked a portion of

              revenue raised from liquor license fees for the funding of public safety programs,

              including police, fire, and emergency services. !d. at 650. Like the structure of




                                                             8
                                                
              Fila Foods, LLC v. City of SeaTac
              89723-9


              Proposition 1, Initiative Measure No. 1183 indicated a general topic and then listed

              some but not all of its substantive measures. Despite these more specific details, we

              found the title was general, pertaining "to the broad subject of liquor." !d. at 655.

              And, although the public safety earmark's connection with the measure's liquor

              privatization provisions was arguably tenuous, we found the earmark to be germane to

              liquor privatization given the enforcement burdens the measure places on local

              governments, and given the legislature's past recognition of the relationship between

              liquor regulation and public welfare. !d. at 657-58.

                      We similarly find that Proposition 1 satisfies the single-subject rule. Although

              the title lists various provisions, it also states that Proposition 1 generally "concerns

              labor standards for certain employers." King County Official Local Voters' Pamphlet,

              General and Special Election 94 (Nov. 5, 2013). This language is sufficiently broad

              to place voters on notice of its contents, including the 90-day worker-retention policy

              imposed on successor employers. The retention policy concerns labor standards and

              is reasonably germane to the establishment of minimum employee benefits, including

              job security. Proposition 1 survives the single-subject challenge. Moving to the

              substance of Proposition 1, we next consider whether it can be validly enforced at the

              Seattle-Tacoma International Airport under state law.




                                                            9
                                                  
              Fila Foods, LLC v. City of SeaTac
              89723-9


                      II. Application at the Seattle-Tacoma International Airport

                      The trial court ruled that Proposition 1 could not be applied at the Seattle-

              Tacoma International Airport because it would conflict with the Port of Seattle's

              jurisdiction over the airport under RCW 14.08.330. But we must try to harmonize

              municipal ordinances with state law when possible; we will invalidate an ordinance

              only if it "'directly and irreconcilably conflicts"' with state law. Heinsma v. City of

              Vancouver, 144 Wn.2d 556, 564, 29 P.3d 709 (2001) (quoting Brown v. City of

              Yakima, 116 Wn.2d 556, 561, 807 P.2d 353 (1991)). Based on our analysis ofthe

              statutory language, our prior case law, and the functional differences between cities

              and special purpose districts, we conclude that Proposition 1 can be harmonized with

              RCW 14.08.330 because the Port of Seattle does not show that Proposition 1 would

              interfere with airport operations. Therefore, we hold that Proposition 1 can be applied

              at the Seattle-Tacoma International Airport.

                      Statutory interpretation presents a question of law that we review de novo.

              State v. Jacobs, 154 Wn.2d 596, 600, 115 P .3d 281 (2005). When interpreting

              statutes, our goal is to effectuate the legislature's intent. Id. If the statute's meaning

              is plain, we give effect to that meaning as the expression of the legislature's intent.

              !d. Plain meaning is determined from the statute as a whole; we consider the ordinary

              meaning of the language used in the context of the entire statute, related statutory

              provisions, and the statutory scheme from which the language appears. Id. If the




                                                            10
                                                
              Fila Foods, LLC v. City of SeaTac
              89723-9


              statutory language is susceptible to more than one reasonable interpretation, it is

              ambiguous, and we may "'resort to extrinsic aids, such as legislative history,"' to

              resolve the ambiguity. Burton v. Lehman, 153 Wn.2d 416, 423, 103 P.3d 1230 (2005)

              (quoting Biggs v. Vail, 119 Wn.2d 129, 134, 830 P.2d 350 (1992)).

                      At issue in this case is whether Proposition 1 directly and irreconcilably

              conflicts with RCW 14.08.330, the statute that gives special purpose districts (such as

              the Port of Seattle) jurisdiction over airports. The statute provides:

                      Every airport and other air navigation facility controlled and operated by
                      any municipality, or jointly controlled and operated pursuant to the
                      provisions of this chapter, shall, subject to federal and state laws, rules,
                      and regulations, be under the exclusive jurisdiction and control of the
                      municipality or municipalities controlling and operating it. The
                      municipality or municipalities shall have concurrent jurisdiction over the
                      adjacent territory described in RCW 14.08.120(2). No other
                      municipality in which the airport or air navigation facility is located shall
                      have any police jurisdiction of the same or any authority to charge or
                      exact any license fees or occupation taxes for the operations. However,
                      by agreement with the municipality operating and controlling the airport
                      or air navigation facility, a municipality in which an airport or air
                      navigation facility is located may be responsible for the administration
                      and enforcement of the uniform fire code, as adopted by that
                      municipality under RCW 19.27.040, on that portion of any airport or air
                      navigation facility located within its jurisdictional boundaries.

              RCW 14.08.330.

                      Thus, the first question is whether the meaning of this statute is plain on its face

              or whether it is ambiguous. The Port of Seattle contends that the statute is plain on its

              face. We do not agree. Reading RCW 14.08.330 as a whole, we find the statute's

              "exclusive jurisdiction and control" language ambiguous. The statute provides that



                                                           11
                                               
              Fila Foods, LLC v. City of SeaTac
              89723-9


              every airport controlled by a municipality "shall ... be under the exclusive

              jurisdiction and control of the municipality ... controlling and operating it." Id. But

              the statute continues, "No other municipality in which the airport ... is located shall

              have any police jurisdiction of the same or any authority to charge or exact any

              license fees or occupation taxes for the operations." !d. The Port of Seattle contends

              that the "exclusive jurisdiction" language means the Port of Seattle has the sole and

              undivided authority to regulate any matter that occurs at the Seattle-Tacoma

              International Airport. It contends, "The City does not have the statutory authority to

              regulate any matters occurring at [the Seattle-Tacoma International Airport]." Br. of

              Resp't Port of Seattle at 9 (emphasis added). However, reading the statute's two

              sentences together, it is unclear what the legislature intended to grant the Port of

              Seattle "exclusive jurisdiction and control" over. The statute does not say "any

              matters." See RCW 14.08.330. If the legislature meant for the Port of Seattle to have

              "exclusive jurisdiction and control" over every conceivable matter that occurred at the

              airport, then the statute's subsequent sentence, detailing that "[n]o other municipality

              in which the airport ... is located shall have any police jurisdiction of the same or any

              authority to charge or exact any license fees or occupation taxes for the operations,"

              would be superfluous. '" [N]o part of a statute should be deemed inoperative or

              superfluous unless it is the result of obvious mistake or error."' In re Det. of Strand,

              167 Wn.2d 180, 189, 217 P.3d 1159 (2009) (quoting Klein v. Pyrodyne Corp., 117




                                                          12
                                              
              Filo Foods, LLC v. City ofSeaTac
              89723-9


              Wn.2d 1, 13, 810 P.2d 917, 817 P.2d 1359 (1991)). By saying that municipalities in

              which airports are located may not charge license fees or occupation taxes, the

              legislature implied that there are matters that municipalities can regulate. Since the

              statute is unclear regarding what exactly the legislature intended to grant the Port of

              Seattle "exclusive jurisdiction and control" over, we find the statute ambiguous.

                     Our task, then, is to determine the legislature's intent. Jacobs, 154 Wn.2d at

              600. The city of SeaTac contends that the legislature intended to give the Port of

              Seattle jurisdiction over only airport operations, whereas the Port of Seattle contends

              that the legislature intended to prohibit any city of SeaTac law or regulation from

              applying at the Seattle-Tacoma International Airport. As described below, we reject

              the Port of Seattle's interpretation because we find it, among other things,

              incompatible with a special purpose district's limited powers.

                     Unlike cities, which are granted "the broadest powers of local self-

              government," RCW 35A.01.010, a port district is a special purpose district, which "is

              limited in its powers to those necessarily or fairly implied in or incident to the powers

              expressly granted, and also those essential to the declared objects and purposes of the

              corporation." Port of Seattle v. Wash. Utils. & Transp. Comm 'n, 92 Wn.2d 789, 794-

              95,597 P.2d 383 (1979).

                     The legislature granted powers to municipalities that establish or acquire

              airports in RCW 14.08.120. Among these powers is the power "[t]o adopt and amend




                                                          13
                                                
              Fila Foods, LLC v. City of SeaTac
              89723-9


              all needed rules, regulations, and ordinances for the management, government, and

              use of any properties under [the municipality's] control" and "to fix by ordinance or

              resolution ... penalties for the violation of the rules, regulations, and ordinances, and

              enforce those penalties in the same manner in which penalties prescribed by other

              rules, regulations, and ordinances of the municipality are enforced." RCW

              14.08.120(2).

                      The Port of Seattle asks us to interpret this statute, in combination with RCW

              14.08.330' s grant of "exclusive jurisdiction," as a law that strips the city of SeaTac of

              all police power-that is, all of its normal authority to regulate in the interests of

              public health and safety-at the airport. But RCW 14.08.120(2) contemplates a

              municipality using its normal rule-making authority and procedures to enact and

              enforce airport-specific rules, and the Port of Seattle's normal authority does not

              include the exercise of general police powers. Outside the airport context, a port

              district's rule-making authority is subordinate to the authority of the municipality

              within which it is situated. RCW 53.08.220(1). While any port district "may

              formulate all needful regulations for the use ... of any properties or facilities owned

              or operated by it," those regulations "must conform to and be consistent with the

              ordinances of the city or town" in which the district is located. !d.

                      This statutory scheme reflects a fundamental difference between the powers of

              a special purpose district, like the Port of Seattle, and those of a city, town, or county.




                                                           14
                                                 
              Fila Foods, LLC v. City ofSeaTac
              89723-9


              To interpret RCW 14.08.120 and .330 in the manner the Port of Seattle suggests, we

              would have to conclude that the legislature intended the Revised Airports Act, chapter

              14.08 RCW, to deprive the city of SeaTac of all its police powers at the airport, even

              though the Port of Seattle lacks the authority to fill this regulatory gap through its

              normal rule-making authority. We decline to interpret the Revised Airports Act so

              broadly.

                      Although the language ofRCW 14.08.330 plainly denies the city of SeaTac

              some authority, the overall statutory scheme and the purposes underlying the Revised

              Airports Act suggest that RCW 14.08.330 denies the city of SeaTac authority over

              airport operations and the subject of aeronautics, as opposed to "any matters

              occurring at [the Seattle-Tacoma International Airport]." Br. of Resp 't Port of Seattle

              at 9 (emphasis added).

                      The legislature expressly instructed that the purpose of the statutory scheme is

              to ensure uniformity in the laws regarding aeronautics. RCW 14.08.340.

              Additionally, the law detailing the specific powers of municipalities operating

              airports, RCW 14.08.120(1), provides that a municipality may establish a board

              responsible for "the construction, enlargement, improvement, maintenance,

              equipment, operation, and regulation [of the airport or other air navigation facility]."

              These aspects of the statutory scheme lead us to conclude that the legislature intended

              to vest authority for the operation of the airport exclusively with the Port of Seattle,




                                                           15
                                                
              Fila Foods, LLC v. City of SeaTac
              89723-9


              but not to prohibit a local municipality like the city of SeaTac from regulating for the

              general welfare in a manner unrelated to airport operations.

                     Our interpretation is supported by our case law indicating that the purpose of

              the statutory scheme is to preclude local municipalities "from interfering with respect

              to the operation of the Seattle-Tacoma airport." King County v. Port of Seattle, 37

              Wn.2d 338, 348,223 P.2d 834 (1950) (addressing whether local municipalities can

              impose license fees). In that case, we considered a separate-but related-issue:

              whether King County could impose a licensing fee on taxicabs operating at the

              Seattle-Tacoma International Airport. We looked to the statute's specific limitation

              regarding the ability of local municipalities to impose license fees and held that King

              County could not impose a fee because the statute provides that "'no other

              municipality in which such airport or air navigation facility [is located] shall have any

              police jurisdiction of the same or any authority to charge or exact any license fees.'"

              Id. at 346-47 (alteration in original) (quoting REM. REV. STAT. § 2722-44 (Supp.

              1945) (codified as amended at RCW 14.08.330)). We explained that "[t]he effect of

              this section, when read in the light of the entire revised airports act, is merely to

              preclude [King County]from interfering with respect to the operation of the Seattle-

              Tacoma airport and forbids [King County from] exacting any license fees." Id. at 348

              (emphasis added).




                                                           16
                                                 
              Fila Foods, LLC v. City of SeaTac
              89723-9


                      While that case was focused on the more specific limitation on license fees, this

              language represents a commonsense interpretation of the legislature's intent,

              particularly its grant of jurisdiction. Looking at the statutory scheme overall, we

              conclude that the legislature intended to give the Port of Seattle exclusive jurisdiction

              over the operation of the Seattle-Tacoma International Airport: specifically "the

              construction, enlargement, improvement, maintenance, equipment, operation, and

              regulation" of the airport. RCW 14.08.120(1). Here, Proposition 1 has nothing to do

              with airport operations or the subject of aeronautics. In addition, the Port of Seattle

              does not show that Proposition 1 would interfere with airport operations. As a result,

              we conclude that Proposition 1 can be enforced at the Seattle-Tacoma International

              Airport without violating RCW 14.08.330.

                      The dissent asserts that the provision ofRCW 14.08.330 related to the

              administration and enforcement of local fire codes "disproves" our interpretation of

              the statute. Dissent at 6. It asserts that "[i]fthe legislature intended the operating

              municipality's exclusive jurisdiction to be over only [airport operations], why would

              the legislature specify an exception from the operating municipality's exclusive

              jurisdiction to allow the municipality in which the airport sits to enforce afire code at

              the airport?" !d. at 6-7. The legislative history of the fire code amendment answers

              the dissent's question. The house committee in support of the bill testified, "Seattle

              has been enforcing its uniform fire code on the portion of the King County airport




                                                           17
                                                  
              Fila Foods, LLC v. City of SeaTac
              89723-9


              located within its boundaries, but their attorney feels they may not have this authority .

              . . . This bill clarifies an ambiguity in current law." H.B. REPORT ON H.B. 139, 49th

              Leg., Reg. Sess. (Wash. 1985). That language shows that the legislature added the

              fire code language because it recognized that the statute's ambiguous language called

              into question Seattle's ability to enforce the uniform fire code. By adding in the

              language, it "clarifie[d] an ambiguity."5 Id. Rather than disproving our interpretation,

              the house bill reinforces our conclusion that the statute's language is ambiguous.

                       Our interpretation is further supported by the portion ofRCW 14.08.330 that

              incorporates other state laws, including the Washington Minimum Wage Act, chapter

              49.46 RCW. To the extent the Port of Seattle's jurisdiction over the Seattle-Tacoma

              International Airport is "exclusive," its jurisdiction is still "subject to ... state laws,

              rules, and regulations." RCW 14.08.330. As we have said before, that clause

              subordinates the Port of Seattle's authority over the airport to applicable state law.

              Port of Seattle, 92 Wn.2d at 804. One applicable state law that we must consider is

              RCW 49.46.120, part of the Washington Minimum Wage Act. That statute provides:

                       Any standards relating to wages, hours, or other working conditions
                       established by any applicable federal, state, or local law or ordinance
                       ... which are more favorable to employees than the minimum standards
                       applicable under this chapter ... shall be in full force and effect.




              5
                Unfortunately, while the legislature recognized that the existing statute was ambiguous,
              it chose to clarify only the provision related to the fire code. The ambiguity with regard
              to other municipal laws remains.


                                                            18
                                             
              Filo Foods, LLC v. City of SeaTac
              89723-9


              RCW 49.46.120 (emphasis added). Thus, state law sets the minimum wage in any

              given location at the most favorable level to the employee whether by federal, state, or

              local law. No party argues that the Port of Seattle is exempt from our state minimum

              wage law. The Port of Seattle's regulatory authority over the airport is subordinate to

              all state laws, including the state minimum wage law, that require it to comply with

              local minimum wage laws.

                      This argument regarding the Washington Minimum Wage Act was first

              advanced by the Washington State attorney general as amicus to this court, and Filo

              Foods argues that we may not consider new arguments raised only by an amicus. This

              misunderstands this court's authority; while we generally decline to reach issues not

              properly presented by the parties, "this court has inherent authority to consider issues

              not raised by the parties if necessary to reach a proper decision." Alverado v. Wash.

              Pub. Power Supply Sys., Ill Wn.2d 424,429, 759 P.2d 427 (1988) (citing Siegler v.

              Kuhlman, 81 Wn.2d 448, 502 P .2d 1181 (1972)). This is especially true in a case

              such as this where we are tasked with interpreting a statute. We read statutes together

              to achieve a "'harmonious total statutory scheme ... which maintains the integrity of

              the respective statutes."' Am. Legion Post No. 149 v. Dep 't ofHealth, 164 Wn.2d

              570, 588, 192 P.3d 306 (2008) (alteration in original) (internal quotation marks

              omitted) (quoting State ex rel. Peninsula Neigh. Ass 'n v. Dep 't ofTransp., 142 Wn.2d




                                                          19
                                               
              Fila Foods, LLC v. City of SeaTac
              89723-9


              328, 342, 12 P.3d 134 (2000)). That is because "[t]his court assumes the legislature

              does not intend to create inconsistent statutes." Id.

                      Under Filo Foods's reading, the two statutes would be inconsistent with one

              another. RCW 49.46.120 mandates that the laws in any given location most favorable

              to the employee shall be in full force and effect. That provision would be meaningless

              if the Port of Seattle could trump such laws in airports it controls. RCW 49.46.120

              does not carve out an exception for airports, and RCW 14.08.330 does not contain any

              language indicating that the Port of Seattle's jurisdiction and control over the airport

              includes the power to trump local minimum wage laws. As stated above, that

              provision precludes the city of SeaTac only from interfering with the operations of an

              airport. The ordinance does not do so.

                      "Municipal ordinances are presumed to be valid." Heinsma, 144 Wn.2d at 561.

              We must try to harmonize municipal ordinances with state law when possible; we will

              invalidate an ordinance only if it "'directly and irreconcilably conflicts'" with state

              law. Id. at 564 (quoting Brown, 116 Wn.2d at 561). In this case, we hold that

              Proposition 1 can be harmonized with RCW 14.08.330 as a matter of law. Absent a

              factual showing that Proposition 1 would interfere with airport operations, the

              proposition does not conflict with the Port of Seattle's jurisdiction or ability to operate

              the Seattle-Tacoma International Airport. Therefore, Proposition 1 can be validly

              enforced at the Seattle-Tacoma International Airport.




                                                          20
                                              
              Fila Foods, LLC v. City ofSeaTac
              89723-9


                     III. Federal Preemption

                     Separate from challenging the jurisdictional reach of Proposition 1, Filo Foods

              challenges its substantive provisions on federal preemption grounds. It contends that

              three federal statutes preempt Proposition 1: the National Labor Relations Act

              (NLRA), 29 U.S.C. §§ 151-169; the Airline Deregulation Act of 1978 (ADA), Pub. L.

              No. 95-504, 92 Stat. 1705 (1978) (codified as amended in scattered sections of 49

              U.S.C.); and the Railway Labor Act (RLA), 45 U.S.C. §§ 151-188. We hold that

              none of those statutes preempt Proposition 1. We will address each statute in turn.

                        A. The NLRA Does Not Preempt Proposition 1

                     Filo Foods contends that the NLRA preempts Proposition 1 in its entirety, or at

              least specifically preempts Proposition 1's worker-retention provision and its

              antiretaliation provision, SEATAC MUNICIPAL CODE 7.45.060, .090. The trial court

              held that the NLRA does not preempt Proposition 1 entirely but does preempt the

              antiretaliation provision. We hold that the NLRA does not preempt any aspect of

              Proposition 1.

                     Two provisions in the NLRA establish substantive rights and prohibitions.

              Section 7 protects an employee's right to organize and bargain collectively and to

              refrain from doing so. 29 U.S.C. § 157. Section 8 prohibits certain "[u]nfair labor

              practice[s]" of employers and labor organizations. 29 U.S.C. § 158. The NLRA does

              not have a preemption clause, but the United States Supreme Court has developed




                                                         21
                                             
              Fila Foods, LLC v. City of SeaTac
              89723-9


              case law concerning when the NLRA preempts state and local laws. The Court

              recognizes two forms ofNLRA preemption: Garmon preemption and Machinists

              preemption. See San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 79 S. Ct.

              773,3 L. Ed. 2d 775 (1959); Lodge 76, Int'l Ass'n of Machinists & Aerospace

              Workers v. Wis. Emp't Relations Comm 'n, 427 U.S. 132, 96 S. Ct. 2548, 49 L. Ed. 2d

              396 (1976).

                     Under the Garmon preemption doctrine, the NLRA's text may affirmatively

              conflict with and thus preempt a state or local law. "Garmon pre-emption forbids

              States to 'regulate activity that the NLRA protects, prohibits, or arguably protects or

              prohibits."' Chamber of Commerce of US. v. Brown, 554 U.S. 60, 65, 128 S. Ct.

              2408, 171 L. Ed. 2d 264 (2008) (quoting Wis. Dep 't ofIndus., Labor & Human

              Relations v. Gould Inc., 475 U.S. 282, 286, 106 S. Ct. 1057, 89 L. Ed. 2d 223 (1986)).

              By contrast, under the Machinists preemption doctrine, the NLRA' s text need not

              affirmatively conflict with a state or local law, but rather the United States Supreme

              Court has held that the NLRA' s structure implies that Congress intended certain

              aspects of labor relations to remain unregulated. That is, preemption under

              Machinists "forbids ... States to regulate conduct that Congress intended 'be

              unregulated [and] left "to be controlled by the free play of economic forces.""' !d.

              (quoting Machinists, 427 U.S. at 140 (quoting Nat'! Labor Relations Bd. v. Nash-

              Finch Co., 404 U.S. 138, 144, 92 S. Ct. 373, 30 L. Ed. 2d 328 (1971))). "Machinists




                                                          22
                                                
              Fila Foods, LLC v. City of SeaTac
              89723-9


              pre-emption is based on the premise that '"Congress struck a balance of protection,

              prohibition, and laissez-faire in respect to union organization, collective bargaining,

              and labor disputes."'" Id. (quoting Machinists, 427 U.S. at 140 n.4 (quoting

              Archibald Cox, Labor Law Preemption Revisited, 85 HARV. L. REv. 1337, 1352

              (1972))).

                      Filo Foods first argues that under the Machinists doctrine, the NLRA preempts

              Proposition 1 in its entirety. Filo Foods contends that because Proposition 1 "imposes

              onerous substantive requirements" that all "favor employees and are typically issues

              negotiated in a collective bargaining agreement[,] [m]andating [the substantive labor

              requirements] runs afoul of federal labor policy." Am. Answering Br. & Opening

              Cross-Appeal Br. ofFilo Foods (Filo Foods's Opening Br.) at 33-34.

                      The United States Supreme Court has rejected this type of argument. See Fort

              Halifax Packing Co. v. Coyne, 482 U.S. 1, 19-23, 107 S. Ct. 2211, 96 L. Ed. 2d 1

              (1987); Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 747-58, 105 S. Ct. 2380,

              85 L. Ed. 2d 728 (1985). In Fort Halifax Packing Co., for example, a Maine statute

              required employers to provide a onetime severance payment to employees in the event

              of a plant closing. 482 U.S. at 3-4 & n.1. An employer challenged the statute,

              arguing, as Filo Foods argues here, that the statute "intrudes on the bargaining

              activities of the parties because the prospect of a statutory obligation undercuts an




                                                          23
                                               
              Filo Foods, LLC v. City of SeaTac
              89723-9


              employer's ability to withstand a union's demand for severance pay." !d. at 20. The

              Court rejected this argument, holding that

                      the NLRA is concerned with ensuring an equitable bargaining process,
                      not with the substantive terms that may emerge from such bargaining.
                      "The evil Congress was addressing thus was entirely unrelated to local
                      or federal regulation establishing minimum terms of employment." Such
                      regulation provides protections to individual union and nonunion
                      workers alike, and thus "neither encourage[s] nor discourage[s] the
                      collective-bargaining processes that are the subject of the NLRA."
                      Furthermore, pre-emption should not be lightly inferred in this area,
                      since the establishment of labor standards falls within the traditional
                      police power of the State. . . . It is true that the Maine statute gives
                      employees something for which they otherwise might have to bargain.
                      That is true, however, with regard to any state law that substantively
                      regulates employment conditions. Both employers and employees come
                      to the bargaining table with rights under state law that form a "backdrop"
                      for their negotiations .... [T]he mere fact that a state statute pertains to
                      matters over which the parties are free to bargain cannot support a claim
                      of pre-emption, for "there is nothing in the NLRA ... which expressly
                      forecloses all state regulatory power with respect to those issues ... that
                      may be the subject of collective bargaining."

              !d. at 20-22 (some alterations in original) (citations and internal quotation marks

              omitted) (quoting Metro. Life Ins. Co., 471 U.S. at 754-55; Malone v. White Motor

              Corp., 435 U.S. 497, 504-05, 98 S. Ct. 1185, 55 L. Ed. 2d 443 (1978)). We similarly

              conclude that Proposition 1, which establishes a minimum wage and other employee

              protections, "is not pre-empted by the NLRA, since its establishment of a minimum




                                                           24
                                                  
              Fila Foods, LLC v. City of SeaTac
              89723-9


              labor standard does not impermissibly intrude upon the collective-bargaining

              process." Id. at 23. 6

                       Filo Foods further argues that Proposition 1 is not a permissible minimum labor

              standard because of its waive-out provision. The waive-out provision permits

              employers and employees to agree to waive Proposition 1 's substantive requirements,

              but only "in a bona fide collective bargaining agreement." SEATAC MUNICIPAL CODE

              7.45.080. This, Filo Foods contends, "upsets the balance of power between labor and

              management by placing non-union employers in positions where they will be required

              to recognize unions in order to avoid the Ordinance." Filo Foods's Opening Br. at 37.

              Yet again, in Fort Halifax Packing Co., the United States Supreme Court considered

              and rejected this argument:

                            Appellant maintains that this case is distinguishable from
                       Metropolitan Life. It points out that, unlike Metropolitan Life, the

              6
                Filo Foods suggests that even if some of Proposition 1's provisions are in fact minimum
              labor standards that are not individually preempted, the trial court erred by "fail[ing] to
              consider the cumulative effect" of the minimum labor standards. Filo Foods's Opening
              Br. at 37. Filo Foods cites no authority for the proposition that several minimum labor
              standards, though each in isolation is not preempted, work together in cumulative effect
              to become preempted. Without such authority, Fort Halifax Packing Co. and
              Metropolitan Life Insurance Co. require us to hold that the NLRA does not preempt
              minimum labor standards, even when several such standards appear in one ordinance.
              Filo Foods also suggests that the NLRA preempts Proposition 1 because it is not a law
              "of general application and instead, targets those businesses, and only those businesses,
              that are associated, either directly or indirectly, with air travel." Filo Foods's Opening
              Br. at 38. Such an argument is unavailing: "state substantive labor standards, including
              minimum wages, are not invalid [under the NLRA] simply because they apply to
              particular trades, professions, or job classifications rather than to the entire labor market."
              Associated Builders & Contractors ofS. Cal., Inc. v. Nunn, 356 F.3d 979, 990 (9th Cir.
              2004).


                                                            25
                                               
              Fila Foods, LLC v. City ofSeaTac
              89723-9


                     statutory obligation at issue here is optional, since it applies only in the
                     absence of an agreement between employer and employees. Therefore,
                     the Company argues, the Maine law cannot be regarded as establishing a
                     genuine minimum labor standard. The fact that the parties are free to
                     devise their own severance pay arrangements, however, strengthens the
                     case that the statute works no intrusion on collective bargaining. . . . If a
                     statute that permits no collective bargaining on a subject escapes NLRA
                     pre-emption, see Metropolitan Life, surely one that permits such
                     bargaining cannot be pre-empted.

              482 U.S. at 22; see also Livadas v. Bradshaw, 512 U.S. 107, 131-32 & n.26, 114 S.

              Ct. 2068, 129 L. Ed. 2d 93 (1994) (holding that the NLRA "cast[s] no shadow on the

              validity" of an opt-out provision for minimum labor standards). Consistent with

              United States Supreme Court authority, we hold Proposition 1 is not preempted

              because of its waiver provision.

                     Next, Filo Foods argues that the NLRA preempts Proposition 1 in its entirety

              because labor organizations used the political process to achieve rights that they may

              have otherwise achieved through collective bargaining. It contends, "Where unions

              have tried to obtain certain conditions through collective bargaining and have failed to

              do so effectively, a political body ... should not reach a solution for them." Filo

              Foods's Opening Br. at 35-36. We reject this argument. Even putting aside the labor

              organizations' rights of petition and of political expression under the First

              Amendment to the United States Constitution, the United States Supreme Court has

              held that section 7 of the NLRA itself protects labor organizations' right to seek

              substantive protection through the political process. Eastex, Inc. v. Nat'! Labor




                                                           26
                                               
              Fila Foods, LLC v. City of SeaTac
              89723-9


              Relations Bd., 437 U.S. 556, 565-66, 98 S. Ct. 2505, 57 L. Ed. 2d 428 (1978) (holding

              that "employees' appeals to legislators to protect their interests as employees are

              within the scope" of the employees' right under section 7 of the NLRA to engage in

              "'mutual aid or protection"'). We hold that the NLRA does not preempt Proposition 1

              in its entirety.

                       We turn now to Filo Foods's preemption challenges to specific provisions of

              Proposition 1. Filo Foods first argues that under the Machinists doctrine, the NLRA

              preempts Proposition 1's worker-retention provision. SEATAC MUNICIPAL CODE

              7.45.060. This provision applies to "successor employer[s]," id., which appears to

              mean the surviving company after a business acquisition or merger. 7 Under SeaTac

              Municipal Code 7 .45.060, successor employers have duties to retain certain workers

              of the predecessor employer for a limited period of time:

                       B. Retention Offer. Except as otherwise provided herein, the successor
                       employer shall offer employment to all qualified retention employees. A
                       successor employer who is a hospitality employer shall, before hiring off
                       the street or transferring workers from elsewhere, offer employment to
                       all qualified retention employees of any predecessor employer that has
                       provided similar services at the same facility. If the successor employer
                       does not have enough positions available for all qualified retention
                       employees, the successor employer shall hire the retention employees by
                       seniority within each job classification. For any additional positions
                       which become available during the initial ninety (90) day period of the


              7A "Successor Employer" is "the new hospitality or transportation employer that
              succeeds the predecessor employer in the provision of substantially similar services
              within the City," and a "Predecessor Employer" is "the hospitality or transportation
              employer that provided substantially similar services within the City prior to the
              successor employer." SEATAC MUNICIPAL CODE 7.45.010(L), (I) (emphasis added).


                                                          27
    FilaFoods,
                      LLC
                            v.City
                                                         
                                      ofSeaTac
           89723-9


                 new contract, the successor employer will hire qualified retention
                 employees by seniority within each job classification.

                 C. Retention Period. A successor employer shall not discharge a
                 retention employee without just cause during the initial ninety (90) day
                 period of his/her employment.

           SEATAC MUNICIPAL CODE 7.45.060. The trial court held that the NLRA does not

           preempt these provisions. We affirm the trial court in this respect.

                 Filo Foods argues that Proposition 1's worker-retention provisions are

           preempted under the Machinists doctrine because the "U.S. Supreme Court recognizes

           a successor employer's right to operate its business in the manner in which it best sees

           fit" in terms of its hiring and firing decisions. Filo Foods's Opening Br. at 40. But

           the United States Supreme Court cases Filo Foods relies on do not support its

           argument. These cases involved application of the National Labor Relation Board's

           (NLRB) successorship doctrine, which holds that if, under the doctrine's fact-

           intensive case law, the employer is found to be a successor, then the employer has a

           duty to bargain with the predecessor's union. See Nat'l Labor Relations Bd. v. Burns

           Int'l Sec. Servs., Inc., 406 U.S. 272, 92 S. Ct. 1571, 32 L. Ed. 2d 61 (1972); Howard

           Johnson Co. v. Detroit Local Joint Exec. Bd., Hotel & Rest. Emps. & Bartenders Int'l

           Union, 417 U.S. 249, 94 S. Ct. 2236, 41 L. Ed. 2d 46 (1974); Fall River Dyeing &

           Finishing Corp. v. Nat'l Labor Relations Bd., 482 U.S. 27, 107 S. Ct. 2225, 96 L. Ed.

           2d 22 (1987). None addressed Machinists preemption or held that temporary worker-




                                                      28
                                                 
              Fila Foods, LLC v. City of SeaTac
              89723-9


              retention was a subject matter Congress intended to leave unregulated. The cases are

              not particularly instructive to the issue at hand. 8

                     Rather than being preempted under Machinists, we believe Proposition 1's

              worker-retention provision fits comfortably within the category of minimum labor

              standards held to be valid under Fort Halifax Packing Co. and Metropolitan Life

              Insurance Co. Just as the state of Maine could require certain employers to provide

              severance pay to employees upon their businesses closing, in Fort Halifax Packing

              Co., the city of SeaTac may require successor employers to retain for three months ( 1)

              "qualified" retention employees, (2) to the extent that there are "enough positions

              available for all qualified retention employees," (3) unless there is "just cause" for

              termination. SEATAC MUNICIPAL CODE 7.45.060(B), (C). Indeed, as section

              7.45.060' s qualifications illustrate, a successor employer in the city of SeaTac has

              substantial flexibility in avoiding the three-month retention period. We hold that


              8
                Filo Foods also argues that the provisions impose on an employer "a duty to bargain
              that would not necessarily arise in the free market." Filo Foods's Opening Br. at 42. We
              disagree. By its terms, Proposition 1 does not impose on a successor employer the duty
              to bargain with employees after the three-month period elapses. Nor is there reason to
              think that requiring an employer to retain employees for 90 days would in and of itself
              trigger successor status under the NLRB's successorship doctrine (which would thereby
              trigger the duty to bargain with the purchased company's union). Instead, the
              successorship doctrine focuses in part on the acquiring company's conscious decision to
              retain the purchased company's employees in order to find successor status. See Fall
              River Dyeing & Finishing Corp., 482 U.S. at 41 ("If the new employer makes a
              conscious decision to maintain generally the same business and to hire a majority of its
              employees from the predecessor, then the bargaining obligation of§ 8(a)(5) is activated.
              This makes sense when one considers that the employer intends to take advantage of the
              trained work force of its predecessor." (first emphasis added)).


                                                            29
                                              
              Filo Foods, LLC v. City of SeaTac
              89723-9


              SeaTac Municipal Code 7.45.060 is a minimum labor standard that simply sets the

              "backdrop" against which labor negotiations proceed. See R.I. Hospitality Ass 'n v.

              City ofProvidence, 667 F.3d 17,32 (1st Cir. 2011) (upholding a worker-retention

              ordinance similar to SeaTac Municipal Code 7.45.060 against a Machinists

              preemption challenge) (quoting Fort Halifax Packing Co., 482 U.S. at 21).

              Accordingly, it is not preempted under the Machinists doctrine.

                      Filo Foods next argues that under the Garmon doctrine, the NLRA preempts

              Proposition 1's antiretaliation provision, SeaTac Municipal Code 7.45.090. That

              provision states:

                      A. It shall be a violation for a hospitality employer or transportation
                      employer or any other person to interfere with, restrain, or deny the
                      exercise of, or the attempt to exercise, any right protected under this
                      chapter.

                      B. It shall be a violation for a hospitality employer or transportation
                      employer to take adverse action or to discriminate against a covered
                      worker because the covered worker has exercised in good faith the rights
                      protected under this chapter.

              SEATAC MUNICIPAL CODE 7.45.090. The trial court determined the NLRA preempts

              these provisions insofar as they create a '"supplemental sanction for violations of the

              NLRA."' Clerk's Papers at 1961. The court reasoned that "[t]hese provisions of the

              Ordinance directly infringe on the NLRB's exclusive jurisdiction under §8 of the

              NLRA, which already makes it an unfair labor practice for an employer 'to interfere




                                                           30
                                              
              Filo Foods, LLC v. City of SeaTac
              89723-9


              with, restrain, or coerce employees in the exercise of the rights guaranteed in' §7." Id.

              (quoting 29 U.S.C. § 158(a)(l); NLRA § 8(a)(1)). We reverse in this respect.

                      The NLRA does indeed preempt state or local laws that create supplemental

              sanctions for violations of the NLRA. "[T]he Garmon rule prevents States ... from

              providing their own regulatory or judicial remedies for conduct prohibited or arguably

              prohibited by the Act." Gould Inc., 475 U.S. at 286. For example, in Gould Inc., the

              United States Supreme Court held that a Wisconsin statute that prohibited businesses

              that were repeat violators of the NLRA from doing business in Wisconsin was a

              supplemental sanction for violation of the NLRA and was therefore preempted. I d. at

              283. Proposition 1 creates no such supplemental sanction for violations of the NLRA.

              Rather than providing an employee a remedy for illegal retaliation for exercising

              rights protected under the NLRA, Proposition 1 provides an employee a remedy for

              illegal retaliation for exercising rights protected under Proposition 1. The two are not

              the same. Proposition 1 is self-contained. If an employer takes an adverse action

              against an employee because the employee reported a minimum wage violation under

              Proposition 1, the employer violates Proposition 1's antiretaliation provision. But in

              this scenario, the employer does not necessarily violate the NLRA's antiretaliation

              provision nor become subject to a new sanction for a NLRA violation. Proposition

              1's antiretaliation provision is thus not a supplemental sanction appended to the




                                                          31
                                              
              Fila Foods, LLC v. City ofSeaTac
              89723-9


              NLRA but instead protects against retaliation for the exercise of rights under its

              provisions. We hold SeaTac Municipal Code 7.45.090 is not NLRA preempted.

                         B. The RLA Does Not Preempt Proposition 1

                      The trial court did not analyze whether the RLA preempts Proposition 1

              because it concluded that an RLA preemption analysis would be the same as an

              NLRA analysis, and it had already found that the NLRA did not preempt Proposition

              1. Filo Foods, along with amicus Airlines for America, argue that the RLA and

              NLRA preemption analyses differ because the RLA requires industry-wide unions

              while the NLRA does not. It argues that this industry-wide union requirement usually

              makes it difficult for a group of employees at a single airport to unionize, and that in

              most cases a group of employees at a single airport would need their employer to

              voluntarily recognize them in order to have a legitimate union. Filo Foods contends

              that Proposition 1 forces employers to voluntarily recognize unions at SeaTac because

              the only way for an employer to get out of the ambit of Proposition 1 is to negotiate a

              collective bargaining agreement. However, Filo Foods's argument is essentially a

              reformulation of the argument we rejected in the NLRA context above-that

              Proposition 1 "upsets the balance of power between labor and management by placing

              non-union employers in positions where they will be required to recognize unions in

              order to avoid the Ordinance." Filo Foods's Opening Br. at 37. Like our conclusion




                                                          32
    FilaFoods,
                     LLC
                           v.City
                                                           
                                     of SeaTac
           89723-9


           above, we hold that the RLA does not preempt Proposition 1 and we affirm the trial

           court.

                    The RLA was originally designed to prevent labor disputes from hindering

           interstate commerce in the railroad industry, and Congress extended the RLA to cover

           the airline industry in 1936. 45 U.S.C. § 152; Act of Apr. 10, 1936, ch. 166, 49 Stat.

           1189 (currently codified as 45 U.S.C. § 181). The act itself states that it is the duty of

           both employers and employees in those industries to

                    exert every reasonable effort to make and maintain agreements
                    concerning rates of pay, rules, and working conditions, and to settle all
                    disputes, whether arising out of the application of such agreements or
                    otherwise, in order to avoid any interruption to commerce or to the
                    operation of any carrier growing out of any dispute between the carrier
                    and the employees therof.

           45 U.S.C. § 152. The act generally promotes collective bargaining and "sets up a

           mandatory arbitral mechanism to handle disputes 'growing out of grievances or out of

           the interpretation or application of agreements concerning rates of pay, rules, or

           working conditions.'" Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 248, 114 S.

           Ct. 2239, 129 L. Ed. 2d 203 (1994) (quoting 45 U.S.C. § 153(i)). The United States

           Supreme Court articulated the government's role regarding the RLA as follows: "The

           Railway Labor Act, like the National Labor Relations Act, does not undertake

           governmental regulation of wages, hours, or working conditions. Instead it seeks to

           provide a means by which agreement may be reached with respect to them."

           Terminal R.R. Ass'n ofSt. Louis v. Bhd. ofR.R. Trainmen, 318 U.S. 1, 6, 63 S. Ct.



                                                         33
                                                 
              Fila Foods, LLC v. City ofSeaTac
              89723-9


              420, 87 L. Ed. 571 (1943) (footnote omitted). Although the RLA and NLRA are

              similar, one of the differences between the two acts, as Filo Foods notes, is that the

              RLA requires employees to collectively bargain on an industry-wide basis. Summit

              Airlines, Inc. v. Teamsters Union Local No. 295, 628 F.2d 787, 795 (2d Cir. 1980).

                      That minor difference notwithstanding, the RLA is like the NLRA for

              preemption purposes, in that "substantive protections provided by state law,

              independent of whatever labor agreement might govern, are not pre-empted under the

              RLA." Hawaiian Airlines, 512 U.S. at 257. Thus, our preemption analysis is the

              same as above. We hold that Proposition 1, which establishes a minimum wage and

              other employee protections, is not preempted by the RLA. Therefore, we affirm the

              trial court.

                         C. The ADA Does Not Preempt Proposition 1

                      The trial court did not analyze whether the ADA preempts Proposition 1

              because it found that state law preempted Proposition 1 at the Seattle-Tacoma

              International Airport. Filo Foods argues that the ADA preempts Proposition 1

              because Proposition 1 "has the force and effect of law related to air carrier services

              ... and ... 'prices' ... by dictating how much carriers must pay for the workers who

              provide ... services." Filo Foods's Opening Br. at 45. We hold that the ADA does

              not preempt Proposition 1 because Proposition 1 is not sufficiently "related to" airline

              services and prices.




                                                          34
    FilaFoods,
                      LLC
                            v.City
                                                           
                                      ofSeaTac
           89723-9


                 Congress enacted the ADA in 1978, "determining that 'maximum reliance on

           competitive market forces' would best further 'efficiency, innovation, and low prices'

           as well as 'variety [and] quality ... of air transportation services."' Morales v. Trans

           World Airlines, Inc., 504 U.S. 374, 378, 112 S. Ct. 2031, 119 L. Ed. 2d 157 (1992)

           (alterations in original) (quoting former 49 U.S.C. App. §§ 1302(a)(4), (9), recodified

           as 49 U.S.C. §§ 40101(a)(6), (12)). The ADA contains a preemption provision to

           prevent States from undoing federal deregulation. 49 U.S.C. 41713(b)(1). Under that

           provision, states "may not enact or enforce a law ... related to a price, route, or

           service of an air carrier." !d.

                  The United States Supreme Court has interpreted that preemption language

           broadly, holding that "[s]tate enforcement actions having a connection with, or

           reference to, airline 'rates, routes, or services' are pre-empted." Morales, 504 U.S. at

           384 (quoting former 49 U.S.C. App. § 1305(a)(1), recodified as 49 U.S.C. §

           41713(b)(1) 9). Thus, even laws that affect rates indirectly could be preempted. See

           id. at 386. However, the Court noted that not all state laws will be preempted.

           "'[S]ome state actions may affect [airline fares] in too tenuous, remote, or peripheral a

           manner' to have pre-emptive effect." !d. at 390 (alterations in original) (quoting Shaw

           v. Delta Air Lines, Inc., 463 U.S. 85, 100 n.21, 103 S. Ct. 2890, 77 L. Ed. 2d 490


           9Although Congress has amended the ADA since Morales by replacing the word "rates"
           with "prices," that change does not alter our analysis. See 49 U.S.C. § 41713(b)(l). Our
           conclusion regarding preemption is based on more recent circuit court cases, as analyzed
           below.


                                                       35
                                               
              Fila Foods, LLC v. City of SeaTac
              89723-9


              (1983)). The Court in Morales did not draw the line for what state actions would be

              too tenuous to have preemptive effect.

                      Although preemption under the ADA is broad, federal circuit court cases

              suggest that the ADA does not preempt generally applicable laws that regulate how an

              airline behaves as an employer, even though the law indirectly affects the airline's

              prices and services. See DiFiore v. Am. Airlines, Inc., 646 F.3d 81, 87 (1st Cir. 2011);

              Californians for Safe & Competitive Dump Truck Transp. v. Mendonca, 152 F .3d

              1184, 1189 (9th Cir. 1998). In DiFiore, porters who provided curbside baggage

              service (called "'skycaps'") at Logan Airport in Massachusetts sued American

              Airlines over a $2-per-bag fee. 646 F.3d at 82-83. The skycaps contended that

              passengers stopped tipping them because the passengers assumed that the $2 fee was a

              mandatory tip rather than a charge paid to the airline. Id. The skycaps sued American

              Airlines under a Massachusetts statute governing tips, arguing that the law required

              the airline to give them any "'tip[s] or service charge[s]"' and that the bag fee

              constituted "a 'service charge' under state law (and must therefore go to the skycaps)

              because customers 'reasonably expect[ ed]' it to be given to the skycaps." Id. at 84

              (third alteration in original) (quoting MASS. GEN. LAWS ch. 149, § 152A(a), (b)). The

              First Circuit concluded that because the tip law had "a direct connection to air carrier

              prices and services," the ADA preempted it. Jd. at 87. The court reasoned that if the

              airline wanted to avoid having the law "deem the curbside check-in fee a 'service




                                                          36
    FilaFoods,
                      LLC
                            v.City
                                                                
                                      ofSeaTac
           89723-9


           charge[,]' [it] would require changes in the way the service is provided or advertised."

          ld. at 88. The court recognized, though, that if the law merely regulated "how the

           airline behave[ d] as an employer," the ADA would likely not preempt the law, even if

           the law indirectly affected fares and services. ld. at 87-88.

                  Likewise, in Mendonca, the Ninth Circuit held that a federal law that is

           analogous to the ADA for preemption purposes (the Federal Aviation Administration

           Authorization Act of 1994 (FAAA), 49 U.S.C. § 1450) 10 did not preempt California's

           Prevailing Wage Law (CPWL), CAL. LABOR CODE§§ 1770-1780, because it

           regulated employer-employee relationships and only indirectly affected industry

           prices and services. 152 F.3d at 1189. The CPWL "required contractors and

           subcontractors who are awarded public works contracts to pay their workers 'not less

           than the general prevailing rate ... for work of a similar character in the locality in

           which the public work is performed.'" Id. at 1186 (alteration in original) (quoting

           CAL. LABOR CODE§ 1771). Public works contractors sued the California agencies

           responsible for enforcing the CPWL, contending that the FAAA preempted the CPWL

           because the CPWL "related to" the contractors' prices and services. I d. at 1189. The

           contractors argued that the law "increase[ d] its prices by 25%, cause[ d] it to utilize

           independent owner-operators, and compel[ ed] it to re-direct and re-route equipment to


           10The preemption provision states, "[A] State ... may not enact or enforce a law,
           regulation, or other provision having the force and effect of law related to a price, route,
           or service of any motor carrier ... with respect to the transportation of property." 49
           U.S.C. § 1450l(c)(l).


                                                         37
    FilaFoods,
                      LLC
                            v.City
                                                            
                                      of SeaTac
           89723-9


           compensate for lost revenue." !d. The Ninth Circuit rejected that argument,

           concluding that the CPWL was not a law that directly regulated prices or services-

           instead, it regulated employer-employee relationships, and its "effect [was] no more

           than indirect, remote, and tenuous." !d. Thus, the court held that the FAAA did not

           preempt the CPWL. !d.

                 We agree with the First and Ninth Circuits and hold that the ADA does not

           preempt Proposition 1 because Proposition 1 regulates employer-employee

           relationships and its affect on airline prices and services is only indirect and tenuous.

           As discussed above, Proposition 1 establishes minimum wage and other employee

           protections-it does not directly regulate airline prices and services. The fact that

           Proposition 1 may impose costs on airlines and therefore affect fares is

           inconsequential. As the First Circuit noted, holding that a state law is preempted in

           that circumstance "would effectively exempt airlines from state taxes, state lawsuits of

           many kinds, and perhaps most other state regulation of any consequence." DiFiore,

           646 F.3d at 89. Interpreting the "relate to" provision of the ADA so broadly would be

           "a project doomed to failure, since, as many a curbstone philosopher has observed,

           everything is related to everything else." Cal. Div. of Labor Standards Enforcement

           v. Dillingham Constr., NA, 519 U.S. 316, 335, 117 S. Ct. 832, 136 L. Ed. 2d 791

           (1997) (Scalia, J., concurring). We refuse to adopt such a broad reading of the ADA's

           preemption provision and hold that the ADA does not preempt Proposition 1.




                                                       38
                                                
              Fila Foods, LLC v. City ofSeaTac
              89723-9


                     IV Dormant Commerce Clause

                     Filo Foods's final contention is that Proposition 1 violates the dormant

              commerce clause. U.S. CONST. art. I,§ 8, cl. 3. The trial court rejected this argument.

              So do we.

                     The United States Supreme Court has "long interpreted the Commerce Clause

              as an implicit restraint on state authority" to discriminate against or place burdens on

              interstate commerce. United Haulers Ass 'n v. Oneida-Herkimer Solid Waste Mgmt.

              Auth., 550 U.S. 330, 338, 127 S. Ct. 1786, 167 L. Ed. 2d 655 (2007). The first

              question under the dormant commerce clause doctrine is whether the state law

              "discriminates on its face against interstate commerce." Id. "In this context,

              "'discrimination" simply means differential treatment of in-state and out-of-state

              economic interests that benefits the former and burdens the latter."' I d. (quoting Or.

              Waste Sys., Inc. v. Dep 't ofEnvtl. Quality of Or., 511 U.S. 93, 99, 114 S. Ct. 1345,

              128 L. Ed. 2d 13 (1994)). "Discriminatory laws motivated by 'simple economic

              protectionism' are subject to a 'virtually per se rule of invalidity,' which can only be

              overcome by a showing that the State has no other means to advance a legitimate local

              purpose." Id. at 338-39 (citation omitted) (quoting City ofPhiladelphia, 437 U.S.

              617,624,98 S. Ct. 2531,57 L. Ed. 2d 475 (1978)).

                     However, if a state law does not "discriminate[] on its face against interstate

              commerce," id. at 338, the law is subject to "the test set forth in Pike v. Bruce Church,




                                                          39
                                               
              Filo Foods, LLC v. City of SeaTac
              89723-9


              Inc., 397 U.S. 137, 142[, 90S. Ct. 844, 25 L. Ed. 2d 174] (1970), which is reserved

              for laws 'directed to legitimate local concerns, with effects upon interstate commerce

              that are only incidental."' Id. at 346 (quoting City ofPhiladelphia, 437 U.S. at 624).

              Under the Pike test, a nondiscriminatory state statute remains valid unless the burden

              it imposes on interstate commerce is "'clearly excessive in relation to the putative

              local benefits."' I d. (quoting Pike, 397 U.S. at 142).

                      Filo Foods contends that Proposition 1 discriminates on its face against

              interstate commerce. That is so, Filo Foods contends, because Proposition 1

              "distinguishes between entities that serve a principally interstate clientele and those

              that primarily serve an intrastate market by singling out those businesses that

              principally serve the Airport and air travelers." Filo Foods's Opening Br. at 52-53.

              This argument misunderstands the nature of facial discrimination. A facially

              discriminatory law textually identifies out-of-state persons or entities and grants them

              unfavorable treatment. See, e.g., Camps Newfound/Owatonna, Inc. v. Town of

              Harrison, 520 U.S. 564, 568 & n.2, 117 S. Ct. 1590, 137 L. Ed. 2d 852 (1997). That

              is not what Proposition 1 does. Proposition 1 does not distinguish between persons

              and entities located in Washington State and those located outside Washington State.

              The law accordingly does not facially discriminate against interstate commerce.

                      Instead, Proposition 1 must be analyzed under the Pike test because it is a

              facially nondiscriminatory law that may have an incidental effect on interstate




                                                           40
    FifoFoods,
                      LLC
                            v.City
                                                          
                                      of SeaTac
           89723-9


           commerce. But Filo Foods does not argue, much less demonstrate, that the

           undisputed facts establish as a matter of law that "'the burden imposed on [interstate]

           commerce is clearly excessive in relation to the putative local benefits."' United

           Haulers Ass 'n, 550 U.S. at 346 (alteration in original) (quoting Pike, 397 U.S. at 142).

           Accordingly, under the Pike test, we hold that Filo Foods has not established that

           Proposition 1 violates the dormant commerce clause.

                                               CONCLUSION

                  We largely affirm the trial court, but we reverse on two issues. We hold that

           under state law, Proposition 1 can be enforced at the Seattle-Tacoma International

           Airport because there has been no showing that this law would interfere with airport

           operations. We also hold that federal labor law does not preempt Proposition 1's

           provision protecting workers from retaliation. Consequently, we uphold Proposition 1

           in its entirety.




                                                       41
    FilaFoods,
                      LLC
                            v.City
                                   
                                      of SeaTac             
          89723-9




           WE CONCUR:




                                                    42
                                          


          Fila Foods, LLC, et al. v. City ofSeaTac, et al.




                                                  No. 89723-9




                      STEPHENS, J. (dissenting in part)-I disagree with the majority's

          conclusion that Proposition 1 may be applied at the Seattle-Tacoma International

          Airport consistent with the Revised Airports Act, RCW 14.08.330. In my view,

          the majority's result offends the statute's plain language, which provides that

          "[e]very airport" shall be under "the exclusive jurisdiction and control" of the

          "municipality ... controlling and operating it." !d. Here, it is undisputed that the

          Port of Seattle controls and operates the Seattle-Tacoma International Airport. Its

          jurisdiction is therefore exclusive.        Further, the statute provides "[n]o other

              municipality in which the airport ... is located shall have any police jurisdiction of

              the [airport]." !d. It is undisputed that the city of SeaTac is the municipality in

              which the airport is located. The city of SeaTac thus has no police jurisdiction at

              the airport.   A straightforward application of RCW 14.08.330 should end the

              matter.

                      Instead of applying the statute's clear rule, the majority holds that

              Proposition 1 applies at the Seattle-Tacoma International Airport because the
   Fila   LLC,
                Foods,       
                            et al.               
                                   v. City of SeaTac,            (Stephens,
                                                      et al., 89723-9  J. Dissent)
                                                                                     




          plaintiffs did not make a "factual showing that Proposition 1 would interfere with
          airport operations." Majority at 19. This creates an unworkable rule requiring

          courts to adjudicate the jurisdictional boundary between governmental entities,
          determining in this case whether the city of SeaTac's ordinances "interfere" with
          the undefined concept of "airport operations." !d.        The legislature decisively
          rejected such an uncertain case-by-case approach to airport regulation. I would
          hold that Proposition 1 may not be enforced at the Seattle-Tacoma International
          Airport. To this extent, I respectfully dissent.
                             I. The Revised Airports Act, RCW 14.08.330

             A. RCW 14.08.330 Provides That Proposition 1 Cannot Be Applied at the
                Seattle-Tacoma International Airport

                 As we emphasize in every case of statutory interpretation, "[i]f the statute's
          meaning is plain, we give effect to that meaning as the expression of the
          legislature's intent." Majority at 10 (citing State v. Jacobs, 154 Wn.2d 596, 600,
           115 P.3d 281 (2005) ). Only if "the statutory language is susceptible to more than
          one reasonable interpretation, it is ambiguous, and we may 'resort to extrinsic aids,
          such as legislative history,' to resolve the ambiguity." !d. (internal quotation

          marks omitted) (quoting Burton v. Lehman, 153 Wn.2d 416, 423, 103 P.3d 1230
           (2005)).

                 In my view, there is no ambiguity in RCW 14.08.330. The statute simply
           provides, in relevant part, that "[e]very airport ... controlled and operated by any
           municipality ... shall, subject to federal and state laws, rules, and regulations, be



                                                     -2-
   Fila   LLC,
                Foods,       
                            et al.              
                                   v. City ofSeaTac,            (Stephens,
                                                     et al., 89723-9  J.   
                                                                                Dissent)         




          under the exclusive jurisdiction and control of the municipality ... controlling      an~

          operating it." RCW 14.08.330. Here, it is undisputed that the Port of Seattle is the

          municipality that controls and operates the Seattle-Tacoma International Airport.
          Therefore, the Seattle-Tacoma International Airport is under the exclusive
          jurisdiction and control of the Port of Seattle. 1

                 RCW 14.08.330 also provides that "[n]o other municipality in which the
          airport . .. is located shall have any police jurisdiction of the [airport] or any

          authority to charge or exact any license fees or occupation taxes for the
          operations." (Emphasis added.) Here, it is undisputed that the "municipality in
          which the airport ... is located" is the city of SeaTac. Id. Therefore, the city of
          SeaTac has no police jurisdiction over the Seattle-Tacoma Internal Airport and
          cannot charge or exact any license fees or occupation taxes for the airport
          operations. 2

                 1
                    Of course, both federal law and state law apply at the Seattle-Tacoma
          International Airport, as RCW 14.08.330 recognizes. I will discuss below the majority's
          point about another state law, the Minimum Wage Act, RCW 49.46.120. Based on my
          resolution under RCW 14.08.330, there is no need to consider whether applicable federal
          law prohibits applying Proposition 1 at the airport.
                  2
                    The majority contends that my reading renders superfluous RCW 14.08.330's
          provision concerning police jurisdiction, license fees, and occupation taxes. Not so. The
          city of SeaTac and the Port of Seattle agree that the term "'police jurisdiction"' in the
          statute "is not synonymous with the police power. Rather, 'police jurisdiction' refers to a
          municipality's authority to exercise extraterritorial jurisdiction." Br. of Appellants City
          of SeaTac and Kirstina Gregg, City of SeaTac Clerk at 10 & n.16; accord Br. ofResp't
          Port of Seattle at 11. The purpose of the statute's provision that SeaTac "shall [not] have
          any police jurisdiction" of the airport is to foreclose the city's otherwise colorable
          argument that, although it does not have traditional police powers at the airport under
          RCW 14.08.330's first sentence, it has extraterritorial "police jurisdiction" there. RCW
           14.08.330. The fact that the legislature went out of its way to expressly reject this
          argument reinforces the scope of the exclusive jurisdiction articulated in RCW
           14.08.330's first sentence.

                                                      -3-
   Fila   LLC,
                Foods,    
                            et al.     
                                    v. City of SeaTac,            (Stephens,
                                                       et al., 89723-9  J. Dissent)
                                                                                         




                The statute contemplates that an airport will be owned and operated by one
          municipality, though physically located in another municipality's territory. And

          the statute's delineation of those two municipalities' respective jurisdiction is clear.
          The "municipality ... controlling and operating" the airport has "exclusive
          jurisdiction and control."     Id.   The "municipality in which the airport ... is
          located" has "[no] police jurisdiction."          I d.   The statute thus evidences the
          legislative desire to avoid uncertainty between jurisdictional lines.           Its plain
          language compels the result that the Port of Seattle is the only local jurisdiction
          whose laws apply at the Seattle-Tacoma International Airport. Our analysis of

          RCW 14.08.330 should end there. 3
             B. The Majority's New Test for RCW 14.08.330 Belies the Statute's Text,
                Renders Other Provisions Meaningless, and Will Prove Unworkable

                 The majority creatively seeks to avoid the statute's plain language by
          dividing the Seattle-Tacoma International Airport into two parts. The first part is a

                 Nor is the statute's provision that denies SeaTac authority to charge or exact any
          license fees or occupation taxes at the airport superfluous. As is common in legislation,
          RCW 14.08.330 includes a general provision followed by specific examples that are
          included out of an abundance of caution. The specific prohibition on license fees and
          occupation taxes clarifies the general language on exclusive jurisdiction; it is not
          superfluous. E.g., HENRY CAMPBELL BLACK, HANDBOOK ON THE CONSTRUCTION AND
          INTERPRETATION OF THE LAWS 431 (2d ed. 1911) ("[A] proviso ... may be introduced
          from excessive caution, and designed to prevent a possible misinterpretation of the
          statute .... ").
                  3 The majority relies on dicta from King County v. Port of Seattle, 37 Wn.2d 338,
          348, 223 P.2d 834 (1950), stated in the context of our conclusion that RCW 14.08.330
          does not violate the constitutional provision that '"[t]here shall be no territory stricken
          from any county."' (Quoting WASH. CONST. art. XI,§ 3.) Separate from determining the
          statute's constitutionality, when we applied RCW 14.08.330, we held RCW 14.08.330
          precludes King County from enforcing taxi licensing fees at Seattle-Tacoma International
          Airport. !d. at 346-47. The case's holding provides no support to authorize a local
          regulation at the Seattle-Tacoma International Airport.

                                                      -4-
   Fifo   LLC,
                Foods,       
                            et al.               
                                   v. City of SeaTac,            (Stephens,
                                                      et al., 89723-9  J. Dissent)
                                                                                      




          place-the geographic area in which the Port of Seattle owns title to the land and

          has the power to regulate.       The second part is a set of activities-"airport

          operations and the subject of aeronautics." Majority at 14 (emphasis omitted). As

          the majority sees things, it is only as to the second part that the Port of Seattle has

          exclusive jurisdiction and control.     !d. at 14-15.     After announcing this new

          interpretation, the majority concludes, "Proposition 1 has nothing to do with airport

          operations or the subject of aeronautics," so the city of SeaTac has not invaded the

          Port of Seattle's exclusive jurisdiction and control. !d. at 16. I disagree with the

          majority's interpretation and application.

                 The majority's distinction, between the airport as a geographic area and as a

          set of functional activities ("airport operations or the subject of aeronautics," id.),

          is nowhere to be found in the statute. The subject of the statute is simply "[e]very

          airport." RCW 14.08.330. The statute does not slice and dice an "airport" to

          reveal some sort of "core airport function" judicial test.         Instead the statute

          concerns, as its language says it does, the airport.

                 The statute's structure confirms this.          The statute follows a general

          rule/exception structure. Its general rule is that the municipality controlling and

           operating the airport (the Port of Seattle) shall have exclusive jurisdiction and

           control over the airport, and that no other municipality in which the airport is

           located (the city of SeaTac) shall have any police jurisdiction of the airport. RCW

           14.08.330. The statute then has one exception to that rule. The exception provides

           "However, ... a municipality in which an airport ... is located" (the city of


                                                       -5-
   Filo   LLC,
                Foods,    
                            et al.     
                                    v. City of SeaTac,            (Stephens,
                                                       et al., 89723-9  J. Dissent)
                                                                                      




          SeaTac) "may be responsible for the administration and enforcement of the
          uniform fire code ... on that portion of any airport ... located with its
          jurisdictional boundaries," so long as it does this "by agreement with the
          municipality operating and controlling the airport," (the Port of Seattle). !d. Thus,
          a fire code is the single circumstance in which the city of SeaTac can enforce its

          laws within the airport.
                 This exception disproves the majority's conclusion that "airport" in RCW
          14.08.330 means only "airport operations or the subject of aeronautics," majority
          at 16. If the legislature intended the operating municipality's exclusive jurisdiction
          to be over only that narrow functional concept, why would the legislature specify
          an exception from the operating municipality's exclusive jurisdiction to allow the
          municipality in which the airport sits to enforce a fire code at the airport? Under
          the majority's view of the statute, the fire-code exception is simply unneeded
          because the city of SeaTac can already enforce a fire code at Seattle-Tacoma
          International Airport because that does not concern "airport operations or the
          subjection of aeronautics," id.
                 The fire-code exception creates a second puzzle under the majority's test.
          The exception provides that the city in which the airport is located (the city of
          SeaTac) may enforce a fire code within the airport only if the city does so "by
          agreement with the municipality operating and controlling the airport" (the Port of
           Seattle). RCW 14.08.330. As the majority notes, this exception was crafted by
           legislative amendment in response to concerns raised by the Seattle city attorney.


                                                    -6-
   Fila   LLC,
                Foods,    
                            et al.    
                                    v. City ofSeaTac,            (Stephens,
                                                      et al., 89723-9  J. Dissent)
                                                                                     




          Under the majority's holding, the fire code exception seems misplaced. If the city
          of SeaTac can unilaterally impose other measures at the airport, such as
          Proposition 1's sweeping wage and employee right protections, what is the point of
          requiring the Port of Seattle's consent to enforce a minimally intrusive fire code?.
          Unless the majority is willing to say that enforcing a fire code "interfere[s]" with

          "airport operations or the subject of aeronautics," majority at 16, the majority
          leaves unanswered what role the fire code exception plays under its interpretation
          of the statute.
                 The majority's flawed interpretation of RCW 14.08.330 foreshadows the
          statute's troubled future. Under the majority opinion, whether a business operating
          on airport property is bound by a city's local law will now turn on case-by-case
          adjudication in court about whether the city's particular ordinance "interfere[s]"
          with "airport operations or the subject of aeronautics," id. at 16, however that
          concept may be construed. Even the SeaTac Committee for Good Jobs concedes

          that some minimum wage ordinances will affect "airport operations" under certain
          circumstances-though it maintains that Proposition 1 does not do so. See Wash.
          Supreme Court Oral Argument, Fila Foods LLC v. City of SeaTac, No. 89723-9
          (June 26, 2014), at 17 min., 26 sec. through 19 min. 35 sec., audio recording by
          TVW, Washington State's Public Affairs Network.           To see the confusion the
          majority's holding will create, consider the majority's application of its new test to

          this case. The majority simply asserts and concludes, "Proposition 1 has nothing to
           do with airport operations or the subject of aeronautics." Majority at 16. Yet,


                                                    -7-
   Fifo   LLC,
                Foods,       
                            et al.               
                                   v. City of SeaTac,            (Stephens,
                                                      et al., 89723-9  J. Dissent)
                                                                                     




          Proposition 1's text specifically regulates the performance of quintessential airport
          activities that the Port of Seattle contracts for, regulates, and licenses, including

          "aircraft interior cleaning; aircraft carpet cleaning; aircraft washing and cleaning;
          aviation ground support equipment washing and cleaning; aircraft water or
          lavatory   services;   [and]   aircraft   fueling."    SEATAC MUNICIPAL CODE

          7.45.010(M)(1)(a); see also Br. of Resp't Port of Seattle at 27-32 (describing the

          Port of Seattle's regulation of these and other activities that Proposition 1 attempts

          to regulate). The majority's summary conclusion that "Proposition 1 has nothing

          to do with airport operations or the subject of aeronautics," majority at 16, makes

          the majority's new test all the more troubling.

                 The legislature did not intend to foster a cottage industry of litigation over

          airport operations, where the courts arrive at case-by-case conclusory
          determinations under an imprecise test. It chose to draw a clear line. It enacted a

          statute that gives exclusive jurisdiction and control to the operating municipality.

          RCW 14.08.330. And it specifically said that "[n]o other municipality in which
          the airport ... is located shall have any police jurisdiction of the [airport]." Jd.

          The legislature understood that because airports are unique, complex operations,

          they should be governed by one and only one local government-the one that

          specializes in controlling and operating them. This desire to have legal clarity at

          airports is especially understandable considering that airports can straddle multiple

          municipal, county, or state lines. See RCW 14.08.200 (multiple municipalities




                                                     -8-
                                                  
              Fila Foods, LLC, eta!. v. City ofSeaTac, et al., 89723-9 (Stephens, J. Dissent)




              may jointly operate an airport), .030 (municipalities may establish airports outside

              this state).

                                       II. The Minimum Wage Act, RCW 49.46.120

                     The majority offers an independent reason why the city of SeaTac can apply

              Proposition 1 at the Seattle-Tacoma International Airport.                 It believes the

              Minimum Wage Act, RCW 49.46.120, authorizes the ordinance to apply there.

              See majority at 17-19. No doubt, state law could authorize a city in which an

              airport is located to apply its ordinances at the airport. The Revised Airports Act

              makes this clear: the municipality controlling and operating an airport has

              exclusive jurisdiction and control of the airport, "subject to federal and state laws,

              rules, and regulations." RCW 14.08.330 (emphasis added).

                     The majority relies on the Minimum Wage Act's provisiOn that "any

              applicable federal, state, or local law or ordinance" that is more favorable to

              employees than state law remains effective.             RCW 49.46.120.        The majority

              reasons:

                      [S]tate law sets the minimum wage in any given location at the most
                      favorable level to the employee whether by federal, state, or local
                      law .... The Port of Seattle's regulatory authority over the airport is
                      subordinate to all state laws, including state minimum wage law, that
                      require it to comply with local minimum wage laws.

                             Under Filo Foods's reading, the two statutes would be inconsistent
                      with one another. RCW 46.46.120 mandates that the laws in any given
                      location most favorable to the employee shall be in f-ull force and effect.
                      That provision would be meaningless if the Port of Seattle could trump
                      such laws in airports it controls. RCW 49.46.120 does not carve out an
                      exception for airports, and RCW 14.08.330 does not contain any language
                      indicating that the Port of Seattle's jurisdiction and control over the airport
                      includes the power to trump local minimum wage laws. As state above,


                                                            -9-
   Fila   LLC,
                                          (Stephens,
                                                                       J. Dissent)
                                                                                     
                Foods,      et al. v. City of SeaTac, et al., 89723-9



                that provision precludes the city of SeaTac only from interfering with the
                operations of an airport. The ordinance does not do so.

          Majority at 18-19. This line of reasoning takes down an argument no one is

          making. No one believes the Port of Seattle can "trump" the most employee-

          friendly applicable law.

                 The Minimum Wage Act provides that the most employee-friendly

          "applicable . .. local law" governs. RCW 49.46.120 (emphasis added). It does

          not, as the majority believes, "set[] the minimum wage in any given location at the

          most favorable level to the employee whether by federal, state, or local law."

          Majority at 18 (emphasis added). Nor is the majority justified in its assumption

          that the relevant "given location" includes the Seattle-Tacoma International

          Airport. Instead, the Minimum Wage Act expressly leaves the question of an

          ordinance's applicability for other cases. And this case asks whether Proposition 1

          applies at the Seattle-Tacoma International Airport in light of RCW 14.08.330's

          apparent shield against its application there. To say that the Minimum Wage Act

          determines that Proposition 1 is an "applicable ... local law," RCW 49.46.120, at

          the Seattle-Tacoma International Airport is to assume the very conclusion we are

           debating. For that reason, the Minimum Wage Act does not aid our analysis.

                                              III. Conclusion

                 I would affirm the superior court's judgment and hold that the plain

           language of the Revised Airports Act, RCW 14.08.330, compels the result that the

           municipality controlling and operating an airport has exclusive jurisdiction and

           control over the airport, and the municipality in which the airport is located has no


                                                    -10-
   Filo   LLC,
                Foods,      
                            eta!.              
                                  v. City ofSeaTac,           (Stephens,
                                                    eta!., 89723-9  J.    
                                                                              Dissent)          




          police jurisdiction of the airport. The city of SeaTac's Proposition 1 cannot be

          enforced at the Seattle-Tacoma International Airport.

                I do not share the majority's concern that absent the application of

          Proposition 1 at the Seattle-Tacoma International Airport, those who work at the

          airport could be without legal recourse for obtaining employee protections. This

          concern appears to rest on the view that the Port of Seattle, as a special purpose
                                                                                              ---   -   -




          district, has "functional differences" from the city of SeaTac. Majority at 10. But,

          we know the Port of Seattle recently enacted various protections for employees

          who work at the Seattle-Tacoma International Airport, including that total

          minimum compensation per hour must presently be $13.72 and must be $15.50

          within two years. 4 And apart from the Port of Seattle's employment regulations,

          employees at the Seattle-Tacoma International Airport may seek the protection of

          state law and federal law, just as is the case for the roughly 2.5 million residents of

          unincorporated areas in this state without city governments. 5 This is the structure


                 4
                    See PORT OF SEATTLE, RESOLUTION 3694 (as amended July 22, 2014),
          https://www.portseattle.org/About/Commission/Commission-Resolutions/Resolutions/
          Resolution_No_3694_as_amended.pdf). Litigants challenged whether the Port of Seattle
          has the statutory power to adopt these employee protections. But the United States
          District Court for the Western District of Washington denied those plaintiffs' motion for
          a preliminary injunction to enjoin the Port of Seattle's regulations. The court found the
          plaintiffs did not show a likelihood of success on the merits and held the Port of Seattle
          has authority to adopt these employee protections. See Air Transport Ass'n of Am., Inc.
          v. Port of Seattle, No. Cl4-1733-JCC (W.D. Wash. Dec. 19, 2014) (court order) (appeal
          pending). Notwithstanding the majority's dicta on the subject, the Port of Seattle's
          authority to adopt employment regulations is not at issue in this case.
                  5
                    See OFFICE OF FIN. MGMT. FORECASTING & RESEARCH DIV., STATE OF
          WASHINGTON: 2014 POPULATION TRENDS 15 (2014), http://www.ofm.wa.gov/Pop/aprill/
          poptrends.pdf; see also id. at 4 ("[T]he five largest unincorporated county areas (Pierce,
          Snohomish, King, Clark, and Kitsap) have almost [the same] population as the five

                                                     -11-
    
          Fila     
               Foods,    
                      LLC, et al.    
                                   v. City ofSeaTac,            (Stephens,
                                                     et al., 89723-9  J. Dissent)
                                                                                    




          of government that the legislature choose to institute for airports. I would leave it

          undisturbed. Accordingly, I respectfully dissent on this issue.




          largest cities in the state (Seattle, Spokane, Tacoma, Vancouver, and Bellevue), 1.34
          versus 1.36 million respectively.").

                                                   -12-
   Fila   LLC,
                Foods,      
                            eta!.              
                                  v. City ofSeaTac,           (Stephens,
                                                    eta!., 89723-9  J.    
                                                                              Dissent)      




                                                          5~/::2
                                                              110~ fh
                                                            ~gx~-.q,
                                                           -~~(!·?·




                                                   -13-